DETAILED ACTION
This Office Action is in response to Application filed October 7, 2021.
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicants' election with traverse of Species drawn to the embodiment shown in Figs. 23 and 24 of current application and Subspecies b directed to the flexible substrate recited in claims 11 and 17 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the grounds that “these asserted subspecies necessarily overlap in scope because one is generic and directed to a flexible substrate (of any material) while the other is more specific and directed to a flexible substrate of plastic”, that “Claims themselves are never species”, and that “In any event, as various materials recited in claims 11 and 17 are plastic materials, and thus overlap with a flexible substrate of plastic as in claims 10 and 16, the Examiner has not established these as mutually exclusive or to cause an undue burden to the Examiner.”  This is not found persuasive because (a) the Examiner did not exactly state that claims 10 and 16 and claims 11 and 17 are directed to different species without any context, but rather stated that the materials recited in claims 10 and 16 and in claims 11 and 17 are distinct from each other when forming the claimed electronic device, (b) Applicants did not show that all of the materials recited in claims 11 and 17 are plastic materials, (c) Applicants did not provide any evidence that there would not be an undue burden on the Examiner, and (d) Applicants did not provide any evidence that the two Subspecies are obvious 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “display panel” overlapping “with a whole of a surface of the wiring board” recited on line 42 of claim 1 and on line 10 of claim 2 must be shown or the feature canceled from the claim, because (a) the display panel or light-emitting panel 1421 shown in Fig. 23A of current application does not overlap “with a whole of a surface of the wiring board” 1425, and (b) rather, at least the leftmost edge of the wiring board 1425 in Fig. 23A of current application extends beyond the leftmost edge of the display panel or light-emitting panel 1421.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 2, this Application a Continuation of Application 12/880,269, and as discussed above under the Drawings objection, Applicants did not originally disclose that “the display panel overlaps with a whole of a surface of the wiring board” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 7-9, 11-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 2, it is not clear what “a surface of the wiring board” in the limitation “the display panel overlaps with a whole of a surface of the wiring board” recited on line 42 of claim 1 and on line 10 of claim 2 refers to, because (a) as discussed above under the Drawings objection and 35 USC 112, first paragraph, rejection, Applicants did not originally disclose such a feature, and (b) therefore, it is not clear what “a surface of the wiring board” refers to.  Claims 7-9, 11 and 12 depend on claim 1, and claims 13-15, 17 and 18 depend on claim 2, and therefore, claims 7-9, 11-15, 17 and 18 are also indefinite.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2009/0270142).
Regarding claim 1, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (display panel 124) ([0010]) comprising: a light-emitting element (OLED of 124) ([0010]); a housing ((topmost portion of) touch panel 122) over the display panel, because Applicants do not specifically claim what the “housing” refers to, what it is made of, and how it is configured; a battery (not-shown battery in [0009]) inherently overlapping with the display panel (124), because the display panel 124 almost completely encloses the inner device elements; and a wiring board (128) electrically connected to the display panel via the cable 130 ([0012]), wherein the wiring board is arranged in a backside of the display panel (124), wherein the display panel overlaps with a whole of a surface of the wiring board (128), because the display panel 124 almost completely encloses the inner device elements, wherein the housing includes a front region (top flat surface region of (topmost portion of) 122) and a first region (edge or periphery region of (topmost portion of) 122) where the housing is curved, wherein the display panel (124) is continuously formed on the front region and 
Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate to form the curved display panel 124, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Please refer to the explanations of the corresponding limitations above.
Regarding claim 2, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124) comprising: a light-emitting element (OLED of 124); a housing ((topmost portion of) 122) over the display panel; a battery ([0009]) overlapping with the display panel; and a wiring board (128) electrically connected to the display 
Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a In re Leshin, 125 USPQ 416.
Regarding claim 4, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124) comprising: a light-emitting element (OLED of 124); a first housing (upper portion of (outermost portion of) touch panel 122) over the display panel; a second housing (lower portion of (outermost portion of) touch panel 122) opposing to the first housing, because the limitations “first housing” and “second housing” are directed to product by process limitations where the first and second housing form a housing when joined together; a battery ([0009]) overlapping with the display panel; and a wiring board (128) overlapping with and electrically connected to the display panel via the cable 130, wherein the wiring board is arranged in a backside of the display panel, wherein the display panel, the battery, and the wiring board are sandwiched between the first housing and the second housing, wherein the display panel (124) includes a first region (edge or periphery region adjacent top flat region) 
Liang differs from the claimed invention by not comprising a flexible substrate where light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Liang differs from the claimed invention by not comprising a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, and by not showing that a corner portion of the housing has a round shape when seen from a front side.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate In re Leshin, 125 USPQ 416.
Further regarding claim 5, Liang differs from the claimed invention by not showing that a corner portion of the housing has a round shape when seen from a front side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a corner portion of the housing can have a round shape when seen from a front side, because numerous electronic devices from a TV to a phone include corners have a round shape when seen from a front side such that the electronic devices would not harm a person who grabs them.
Regarding claim 6, Liang discloses an electronic device (Figs. 1 and 2) comprising: a display panel (124) comprising: a light-emitting element (OLED of 124); a housing ((topmost portion of) touch panel 122) over the display panel; a battery ([0009]) overlapping with the display panel; and a wiring board (128) overlapping with and electrically connected to the display panel via the cable 130, wherein the wiring board is arranged in a backside of the display panel, wherein the display panel (124) includes a first region (edge or periphery region adjacent top flat region) where the display panel is curved, wherein the first region is between a front region (top flat region) of the display panel and an edge of the display panel (one of two lateral outermost edges or ends of 124 shown in Fig. 2), wherein a display region (arbitrary region of 124) of the display panel overlaps with the first region.

It would have been obvious to one of ordinary skill in the art at the time the invention was made that the electronic device disclosed by Liang can further comprise a flexible substrate where the light-emitting element is over the flexible substrate, and a driving circuit portion comprising a transistor over the flexible substrate, because (a) Liang discloses a display panel 124 that has a curved surface area, which suggests that the display panel 124 would comprise a flexible material, and thus it would have been obvious to one of ordinary skill in the art that the display panel 124 can comprise a flexible substrate, (b) forming a light-emitting element and a driving circuit portion of a display panel including a transistor such as a thin film transistor on a common substrate has been commonly used method to simplify the manufacturing process and thus to reduce the manufacturing cost, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Further regarding claim 6, Liang differs from the claimed invention by not showing that a corner portion of the housing has a round shape when seen from a front side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a corner portion of the housing can have a round shape when seen from a front side, because numerous electronic devices from a TV to 
Regarding claims 7, 13 and 19, Liang differs from the claimed invention by not showing that the transistor comprises a channel formation region which comprises an oxide semiconductor material.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can comprise a channel formation region which comprises an oxide semiconductor material, because (a) an oxide semiconductor material has been commonly employed as a channel formation region material in forming a thin film transistor due to its high carrier mobility and light-transmitting property, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 8, 9, 14, 15 and 20, Liang further comprises for the electronic device according to claim 1, 2 or 3 a touch panel ((remainder of) 122) ([0010]) overlapping with the first region (edge or periphery region adjacent top flat region of 122) (claims 8, 14 and 20), wherein the electronic device is a mobile phone (10) ([0009]) (claims 9 and 15).
Regarding claims 11 and 17, Liang differs from the claimed invention by not showing that the flexible substrate comprises a polyester resin, a polyacrylonitrile resin, a polyimide resin, a polymethyl methacrylate resin, a polycarbonate (PC) resin, a polyethersulfone (PES) resin, a polyamide resin, a cycloolefin resin, a polystyrene resin, a polyamide imide resin, or a polyvinylchloride resin.
In re Leshin, 125 USPQ 416.
Regarding claims 12 and 18, Liang differs from the claimed invention by not showing that the transistor is formed over an insulating layer, and wherein the insulating layer comprises at least one layer selected from the group consisting of a silicon oxide layer, a silicon nitride layer, a silicon oxide layer containing nitrogen, and a silicon nitride layer containing oxygen.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the transistor can be formed as claimed, because (a) the claimed configuration of forming the transistor and the material composition of the insulating layer have been well-known and commonly employed in forming a thin film transistor due to its ease of manufacturing process and low cost of the manufacturing process, and (b) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nakanishi et al. (US 6,861,279)
Ohnuma (US 7,091,110)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.